Citation Nr: 1533906	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder, claimed as leg swelling, to include as secondary to a service-connected right foot bunionectomy.
 
2.  Entitlement to service connection for a left leg disorder, claimed as leg swelling, to include as secondary a service-connected left foot bunionectomy.
 
3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).
 
4.  Entitlement to an initial disability rating in excess of 10 percent for status post right foot bunionectomy.
 
5.  Entitlement to an initial disability rating in excess of 10 percent for status post left foot bunionectomy.
 
6.  Entitlement to an initial compensable disability rating for chronic allergic rhinitis prior to December 7, 2012 and in excess of 10 percent from December 7, 2012.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from April 1999 to April 2005, including service in the Southwest Asia Theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Reno, Nevada, respectively.  In the June 2007 decision, the RO granted service connection for status post right and left bunionectomies with scars and assigned an initial noncompensable rating for each foot effective from January 22, 2007, and denied the remaining service connection claims, including those for swelling of the legs.  The Veteran disagreed with the initial ratings assigned and with the denial of service connection for other claims.

In the latter decision, the RO increased the initial ratings for status post right and left bunionectomies to 10 percent for each foot, the highest schedular rating available based on the applicable Diagnostic Code.  The November 2008 decision also granted service connection for GERD and assigned a 10 percent disability rating and for chronic allergic rhinitis, assigning a noncompensable disability rating.  The effective date for increase and for service connection for each disability was January 22, 2007.  The Veteran disagreed with the initial disability ratings assigned and perfected a timely appeal.

The Veteran testified at a personal hearing before RO personnel in January 2010.  A transcript of the hearing is of record.

In September 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.

In a March 2013 rating decision, the Appeals Management Center (AMC) increased the initial rating for chronic allergic rhinitis to 10 percent, effective December 7, 2012.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an initial increased rating for chronic allergic rhinitis remains in appellate status.  

In September 2014, the Board remanded the case to the RO to schedule the Veteran for a requested hearing.  In June 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In December 2014, jurisdiction of this case was transferred to the RO in Los Angeles, California.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that her service-connected status post right and left bunionectomies, chronic allergic rhinitis, and GERD are more severely disabling than as reflected by the current disability ratings.  She testified in June 2015 that she misses "a lot of work because of [her] illnesses [] and they've been getting worse."  (The Board notes that VA treatment records document her reported occupation as a readjustment counselor at a Vet Center).  She indicated that her allergy symptoms had increased from a seasonal to year-round pattern and described her allergic rhinitis being disruptive to her life due to difficulty breathing, having to go to the doctor frequently, and experiencing fatigue from medications.  She added that she was considering a move from the area to better cope with her disability.  

Regarding her feet, she testified that the bunions had not recurred at the original site since her in-service surgeries; however, new bunions were developing on the lateral sides of her feet.  She described constant pain rated as 4/10, which increases to 7/10 on a bad day when she needs to be really active at work, "locking" in her feet, and spasm.  She believed that she had arthritis in the ball of her left foot and in her toes on her right foot as a result of her bunionectomies during service.  With respect to her GERD, she testified that she experiences persistent stomach pain, has been waking in the middle of the night due to regurgitation, recently had to change her medication, sometimes has difficulty speaking due to regurgitation and acid, and had been told she has anemia.

During the June 2015 hearing, the Veteran also identified additional private treatment records that have not been obtained.  In addition, having reviewed the entire claims file, it appears that there may be outstanding VA treatment records.  

Such treatment records may be pertinent to her service connection claim for a disorder of the lower extremities manifested by swelling and to her claims for higher initial disability ratings.  Based on the foregoing, the Board must remand the case for additional development.  The AOJ should attempt to obtain the treatment records identified below.  Then, the AOJ should arrange for appropriate VA examinations to assess the current severity of the service-connected disabilities and the effects on the Veteran's usual occupation.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain and associate with the claims file the following records:

a) All treatment records from Dr. Kellawon since establishing care.
b) All treatment records from A. McNeal, N.P., since establishing care.
c) Any treatment records from the Sierra Vista Regional Medical Center (other than records of the January 2013 emergency treatment received for an allergic reaction; these records are already associated with the claims file).
d) Any treatment records from the Las Vegas VA Healthcare System and/or San Diego VA Medical Center (VAMC) and related clinics dated from September 2007 to August 2008 and from August 2012 to October 2014.
e) Any treatment records from the San Luis Obispo VA Community Based Outpatient Clinic (CBOC) and West Los Angeles VAMC dating since August 2012.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard to allow her the opportunity to obtain and submit those records for VA review.

2.  After outstanding treatment records are obtained and associated with the claims file, the Veteran should be afforded a VA examination to determine the severity of her GERD disability.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination, the examiner should provide an opinion as to which of the following rating criteria best describes the Veteran's GERD disability based on the presence, frequency, and severity of symptoms:

a) Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.
b) Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.
c) With two or more of the symptoms for the 30 percent evaluation [item (b)] of less severity.

The examiner should also provide an opinion concerning the effect of the Veteran's GERD on her usual occupation as a readjustment counselor.  A medical analysis and rationale are to be included with all opinions expressed.

3.  After outstanding treatment records are obtained and associated with the claims file, the Veteran should be afforded a VA podiatry examination to determine the severity of her status post right and left bunionectomy disabilities.  The claims file and a copy of this Remand must be provided to and be reviewed by the podiatrist in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination, the examiner should provide an opinion as to whether any bunions or deformity of the lateral aspect of the feet are attributable or associated with the service-connected status post bunionectomy of either foot.  The examiner should also provide an opinion concerning the effect of the Veteran's status post bunionectomy disabilities on her usual occupation as a readjustment counselor.  A medical analysis and rationale are to be included with all opinions expressed.

4.  After outstanding treatment records are obtained and associated with the claims file, the Veteran should be afforded a VA examination to determine the severity of her chronic allergic rhinitis disability.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examination report must indicate whether the Veteran has polyps, a greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.

Following a review of the claims file and examination, the examiner should provide an opinion concerning the effect of the Veteran's chronic allergic rhinitis disability on her usual occupation as a readjustment counselor.  A medical analysis and rationale are to be included with all opinions expressed.

5.  After completion of the above, the AOJ should adjudicate the issues of entitlement to service connection for right and left lower extremity disorders manifested by swelling, to include as secondary to the service-connected bunionectomy disabilities; and the issues of higher initial disability ratings for status post right and left foot bunionectomies, GERD, and chronic allergic rhinitis.  The AOJ should consider whether her case should be referred for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2014).  If any benefit sought on appeal remains denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







